Citation Nr: 1615407	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran is competent for the purpose of direct receipt of Department of Veteran Affairs (VA) compensation benefits.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran had active service from November 1983 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which determined that the Veteran was not competent to manage the disbursement of VA benefits. 

In the Veteran's March 2010 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in September 2011, he withdrew his request.

In December 2014, the Board remanded the appeal for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDING OF FACT

The Veteran is competent to manage his own funds without limitation.


CONCLUSION OF LAW

The Veteran is competent for the purpose of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.353 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board has determined that the Veteran is competent for VA purposes, which constitutes a complete grant of the Veteran's claim.  As such, a discussion of VA's duty to notify and assist the Veteran with the development of his claim is unnecessary.  

The Veteran has contested a September 2008 finding that he is incompetent for the purpose of direct receipt of his VA compensation benefits.  To that end, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  See 38 C.F.R. § 3.353(a) (2015).  A decision as to incompetency may be made by the RO, subject to appeal to the Board.  38 C.F.R. 
§ 3.353(b).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based on all evidence of record, and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id. 

Importantly, there is a presumption in favor of competency.  38 C.F.R. § 3.353(c).  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. 
§ 3.353(d); see 38 C.F.R. § 3.102.

Historically, the Veteran has been in receipt of 20 percent VA compensation benefits since 1987 due to ankylosing spondylitis of the lumbosacral spine.  In January 2008, the RO received a signed statement from a VA Medical Center indicating that the Veteran's chronic substance abuse made him incapable of handling his VA funds.  In October 2007, the Veteran completed a VA inpatient treatment program to address his substance abuse problems.

Based upon this information, the RO issued a rating decision in March 2008 proposing a finding of incompetency.  In September 2008, the RO issued a rating decision finding the Veteran to be incompetent to handle disbursement of funds.  

As noted above, VA regulations state that a presumption exists in favor of a finding of competency.  38 C.F.R. § 3.353(c).  After considering the totality of the record, the Board finds the evidence of record supports a finding of competency in this case.  

In June 2009, the Veteran underwent a VA mental disorders examination.  At the time of the examination, the Veteran was employed as a carpenter.  The Veteran admitted to chronic substance abuse including current alcohol abuse and cocaine "once in a blue moon."  The Veteran stated that four times per week he drank at least a six pack of beer.  He was able to engage in a normal range and variety of activities of daily living without interruption to his daily routine.  The Veteran admitted that he was much better off with his sister managing his money and reported that he had spent a great deal of money on drugs in the past.  However, he indicated that he was current on his child support payments.  The VA examiner opined that it was more likely than not that the individual could be considered incompetent of handling his own funds.  The Veteran admitted that without his sister being his power of attorney he would probably have spent most of his money on cocaine.

In September 2011, the Veteran's sister wrote that she began to manage the Veteran's money in November 2008 because he was averaging $4,250 per month from November 2008 through April 2009.  The Veteran became unemployed in April 2009.  By January 2011, the Veteran's only income was the money that he received from the VA which was less than $300 per month.  The Veteran's sister would leave the check at their mother's house and the Veteran would retrieve it and cash it so he could pay his rent and spend the remaining $60 as he saw fit.  Because of the Veteran's financial situation, he was unable to drive to his mother's home to retrieve his check.  The Veteran's sister indicated that she was a Licensed Professional Counselor.  She concluded that the Veteran should be afforded the opportunity to manage the modest amount of money he received from VA so that he could become a more productive member of society.  

In March 2014, a VA field examination report showed that the Veteran fully understood his finances and expenses.  He was independent with his medication.  However, the examiner stated that he did not have the capacity to manage his money prudently.

December 2014 VA treatment notes show that the Veteran lasted used marijuana and cocaine in March 2013.

In March 2015, the Veteran was afforded another VA examination to determine his competency.  The VA examiner opined that it was as likely as not that the Veteran was incompetent to control his own funds without limitation.  Intellectually, the examiner found that the Veteran was totally capable.  However, emotionally, the Veteran remained at risk for losing control of his impulses secondary to his history of bipolar disorder.

While the Board acknowledges that the Veteran has reported for inpatient admissions, at which time he may not have been competent to handle his own affairs, the RO's determination inherently relied upon concerns regarding the Veteran's hypothetical future drug use and the inability to competently manage his own funds.

The Board also notes that other evidence of record weighs in the Veteran's favor, to include the Veteran's own conduct during the appeal period, wherein he demonstrated the mental capacity to perfect an appeal to the Board as to the RO's incompetency finding.  He has actively submitted medical and lay statements to support his contentions.  Furthermore, based upon the Veteran's sister's statements, the Veteran's fiduciary, he has been effectively managing his financial affairs for the majority of the appeal period as the sister has simply left the Veteran's check at their mother's house for him to pick up and cash.
The Board finds that the lay and medical evidence establishes that the Veteran has sufficiently demonstrated his competency to manage his own funds without limitation for, at a minimum, more than two years.  The Board recognizes the potential concerns during periods of regression.  However, these factors have been taken into account by the medical professionals who attempt to manage the Veteran's symptoms with proper treatment/medication and, importantly, to monitor and record the Veteran's progress.  

As such, the evidence does not establish the Veteran's incompetency at this time.  The Board notes, however, that the RO may raise this issue at any point in the future despite this ruling, should the Veteran again regress.  As such, the Veteran is encouraged to continue his current treatment to the best of his ability.  Providing the Veteran all reasonable doubt, the appeal is granted.


ORDER

The Veteran is mentally competent to handle disbursement of funds for Department of Veterans Affairs benefits purposes; the appeal is granted.



____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


